SECOND DIVISION
                                 ANDREWS, P. J.,
                             MILLER and BRANCH, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules/


                                                                         July 8, 2015




In the Court of Appeals of Georgia
 A15A0668. SCULLY v. THE BOARD OF REGENTS OF THE
     UNIVERSITY SYSTEM OF GEORGIA et al.

       MILLER, Judge.

       Following a night of drinking, David Clark Scully suffered serious injuries on

the University of Georgia campus after he tripped on an irrigation pipe set in a

landscaped area and fell into a window well. Scully sued the Board of Regents of the

University System of Georgia (“the Board”) for premises liability and negligent

maintenance.1 The trial court granted summary judgment to the Board, and Scully

appeals. Scully contends, inter alia, that the trial court erred in finding that (1) he was

       1
        Scully filed suit against both the Board and the University of Georgia. The
Board “is a state agency that governs and manages the University System of Georgia
and its member institutions[.]” Bd. of Regents of the Univ. System of Ga. v. Doe, 278
Ga. App. 878 (630 SE2d 85) (2006). State universities are not separate and distinct
legal entities from the Board and, therefore, the University of Georgia cannot sue or
be sued in its own capacity. See id.
a licensee and not an invitee, and (2) the Board met the standard of care due to

licensees. For the reasons that follow, we affirm.

              To prevail at summary judgment under OCGA § 9-11-56, the
       moving party must demonstrate that there is no genuine issue of material
       fact and that the undisputed facts, viewed in the light most favorable to
       the nonmoving party, warrant judgment as a matter of law.


(Citation and punctuation omitted.) Home Builders Assn. of Savannah, Inc. v.

Chatham County, 276 Ga. 243, 245 (1) (577 SE2d 564) (2003). On appeal from a

grant of a motion for summary judgment, we conduct a de novo review of the

evidence. See id. While issues of negligence are not generally susceptible to summary

adjudication, “[t]he trial court can conclude as a matter of law that the facts do . . . not

show negligence on the part of the defendant . . . where the evidence is plain, palpable

and undisputable.” (Citation omitted.) Robinson v. Kroger Co., 268 Ga. 735, 739 (1)

(493 SE2d 403) (1997).

       Viewed in the light most favorable to Scully, the evidence shows that on

Friday, October 2, 2009, Scully and five friends drove to Athens to visit Matthew

Christopher. Christopher was a freshman attending the University of Georgia and




                                             2
living in Creswell Hall, a university dormitory.2 Scully was an 18-year-old freshman

at the Georgia Institute of Technology and this was his first visit to the University of

Georgia campus.

      Around 10:30 p.m., Scully and his friends arrived in Athens and went to

Creswell Hall to drop off their things. There, Scully consumed rum shots. Scully then

went to several fraternity parties before taking a taxi to downtown Athens and going

to a few bars. Scully drank a couple of beers at the fraternity parties and then had two

beers and some pizza in downtown Athens.

      After the bars closed at approximately 2:00 a.m., Scully, Christopher and their

friends began walking back through the university campus to Creswell Hall.3 They

reached Park Hall and Christopher led the group down the sidewalk behind Park Hall,

on the north side of the building. Creswell Hall could also have been reached by

crossing in front of Park Hall, which fronted Baldwin Street. Scully and Christopher

both observed that the front of Park Hall was well-lit. They also noticed that one of



      2
      University of Georgia students are not restricted from having guests on the
campus.
      3
       Christopher deposed that he could not remember if the group was heading to
Creswell Hall or to his fraternity house, but stated that there would not have been
room for everyone to stay in his dorm room.

                                           3
the street lamps next to the sidewalk behind Park Hall was not working and the area

behind Park Hall was dark.

      Along the north side of Park Hall, the sidewalk is approximately nine feet wide

and straight, with a concrete retaining wall on one side and an approximately six-foot-

wide landscaped area between the sidewalk and the window wells adjacent to Park

Hall. The landscaped area, which included pine straw and shrubbery, was not

intended to be a walkway. In the landscaped area, there was a flexible irrigation pipe,

which was stapled in place and covered with mulch.

      As he walked behind Park Hall, Scully lagged behind his friends and began

jogging to catch up with them. Scully stepped off the sidewalk and tripped on

something “like a rope,” which he believed was part of the irrigation system. Scully

fell into a window well, which was approximately eight feet deep. Scully was

knocked unconscious and was unresponsive. He was transported to the hospital,

where he remained for the next six days. Scully suffered a skull fracture and damage

to his right frontal lobe.




                                          4
      Shortly after the fall, at around 5:00 a.m., Scully’s blood alcohol level was

measured at .243.4 Scully deposed that he had “a buzz” at the time he fell and did not

intend to stray from the sidewalk, however, he was looking ahead to see where his

friends were and was not really paying attention to where the sidewalk ended. He also

stated that it was too dark for him to see where the sidewalk ended and the landscaped

area began.

      1. Scully contends that at the time of the accident, he was an invitee on the

University of Georgia campus because he was a guest of Christopher, who was a

tenant of the Board. We disagree.

      Scully’s status as either an invitee or a licensee determines the duty of care that

the Board owed to him. See Ga. Dept. of Corrections v. Couch, 312 Ga. App. 544,

546 (1) (a) (718 SE2d 875) (2011).

      An invitee is someone whom a landowner, by express or implied
      invitation, induces or leads to come upon his premises for any lawful
      purpose. A licensee, on the other hand, is a person who is neither a
      customer, a servant, nor a trespasser, who does not stand in any


      4
        A board-certified psychiatric pharmacist deposed that a blood alcohol level
of .243 is consistent with consuming an estimated 16 to 17 alcoholic drinks and can
cause poor judgment, poor coordination, poor eyesight, disinhibition and slowed
cognition. Such a high blood alcohol level can also affect a person’s ability to walk.

                                           5
      contractual relation with the landowner, and who is permitted to go on
      the premises merely for [his] own interests, convenience, or
      gratification.


(Footnote omitted.) Id. See also OCGA § 51-3-1.

      The generally accepted test to determine whether one is an invitee or a
      licensee is whether the party coming onto the business premises had
      present business relations with the owner or occupier which would
      render his presence of mutual benefit to both, or was for business with
      one other than the owner or occupier.


(Punctuation and footnote omitted.) Couch, supra, 312 Ga. App. at 546 (1) (a).

      Here, Scully offers no evidence that the Board induced him to come upon the

campus for the Board’s benefit. It is undisputed that Scully had no present business

relationship with the University of Georgia and that he went to the campus to visit a

friend. Therefore, his presence on the campus in the middle of the night was of no

mutual benefit to him and the Board.

      Scully, however, relies on this Court’s holding in Paul v. Sharpe, 181 Ga. App.

443, 444 (1) (352 SE2d 626) (1987) and argues that he enjoyed the status of an

invitee because he was visiting Christopher, a tenant of Creswell Hall. A guest of a

tenant is an invitee as to the tenant’s landlord. See Silman v. Associates Bellemeade,


                                          6
294 Ga. App. 764 (2) (669 SE2d 663) (2008); Paul, supra, 181 Ga. App. at 444 (1)

(tenant’s guests “stand in his shoes” as to the right of recovery in premises liability

cases).5

      Christopher, however, was a resident of Creswell Hall, not Park Hall, where

Scully was injured. The trial court noted that, under Paul, if Scully had been injured

while visiting Creswell Hall, he would be entitled to invitee status. Park Hall,

however, was several blocks from Creswell Hall, and Scully did not have to walk

behind Park Hall to get to Creswell Hall; there was a well-lit public street in front of

Park Hall that also led to Creswell Hall. Accordingly, the tenant exception applicable

in Paul does not apply in this case. Compare Paul, supra, 181 Ga. App. at 444-445

(1) (child visiting an apartment complex was an invitee when injured on a bridge that

was one of two means of ingress to the apartment complex).

      As this Court noted in Paul, under the tenant exception,

      [t]he invitee may not wander at will without further invitation to
      out-of-the-way and dangerous places on the premises; neither may he
      use parts of the premises for purposes wholly disconnected from and in
      no way pertaining to the business in hand or the objects of the invitation.


      5
        Compare Brown v. Clay, 166 Ga. App. 694, 695-696 (305 SE2d 367) (1983)
(finding that guest of tenant visiting for the guest’s benefit is a licensee).

                                           7
(Citation and punctuation omitted.) Paul, supra, 181 Ga. App. at 445 (1). Here, the

area behind Park Hall was wholly disconnected from Scully’s visit to Creswell Hall.

        Scully argues, in the alternative, that guests of university residents should be

deemed invitees of the entire university premises. As a student of the University of

Georgia, Christopher was an invitee of the Board throughout the campus. See Clark

Atlanta Univ., Inc. v. Williams, 288 Ga. App. 180, 181 (1) (654 SE2d 402) (2007). As

a person with no contractual relationship with the University of Georgia, however,

Scully was on the campus generally as a licensee of the Board. See OCGA § 51-3-2.

To accept Scully’s arguments would transform anyone who visits a university student

into an invitee for the entirety of their stay on campus, no matter where they venture

and for what reason, which is inconsistent with the statutory distinction between

invitees and licensees. Accordingly, the trial court correctly concluded that, as a

matter of law, Scully was a licensee of the Board when he was injured outside of Park

Hall.

        2. Scully contends that even if he was a licensee, the trial court erred in finding

that the Board did not violate its duty of care to him. Specifically, he argues that the

combination of the streetlight being out and the irrigation pipe next to the window



                                             8
well with no surrounding barrier constituted a hazard, for which the Board was liable.

We disagree.

      “The standard for determining what duty an owner has to a licensee varies

depending on the type of condition that exists on the land.” Aldredge v. Symbas, 248

Ga. App. 578, 580 (547 SE2d 295) (2001). The irrigation pipe placed in the

landscaped area near the window well was not a mantrap or pitfall,6 but a static

condition, and a landowner’s only duty as to a licensee regarding static conditions is

to avoid wilful or wanton injury. See id. at 581; see also Jones v. Murphy, 306 Ga.

App. 539, 540 (703 SE2d 26) (2010); OCGA § 51-3-2. “Wanton conduct has been

described as that which is so reckless or so charged with indifference to the

consequences as to be the equivalent in spirit to actual intent to do harm or inflict

injury.” (Citation and punctuation omitted.) Trulove v. Jones, 271 Ga. App. 681 (1)

(610 SE2d 649) (2005).

      6
         The trial court correctly rejected Scully’s argument below that the window
well constituted a hazard or a mantrap. Mantraps are deliberately set traps or perils
hidden by the owner with the intent to cause injury. See Aldredge, supra, 248 Ga.
App. at 580. Here, there is no evidence that the window well was intended to cause
injury. Moreover, the window well was six feet away from the sidewalk and, thus,
was not close enough to the traveled path to pose a danger to those who accidentally
stepped off the path. See Moore-Sapp Investors v. Richards, 240 Ga. App. 798, 800
(1) (a) (522 SE2d 739) (1999) (hole nine-and-a-half feet from paved path was not a
mantrap).

                                          9
      Here, there is simply no evidence that the Board acted wilfully or wantonly to

injure Scully or anyone else. There was a six-foot landscaped area between the

sidewalk and the window well and the irrigation pipe was placed in the landscaped

area, which was not intended to be a walkway. See Aldredge, supra, 248 Ga. App. at

581 (finding no wilfulness or wantonness even though drainage ditch was obscured

by shrubbery because area was not intended to be walked upon).

      Moreover, the undisputed facts, even viewed in the light most favorable to

Scully, show that the Board was diligent in maintaining the lighting in the area behind

Park Hall. Specifically, although a street light was out at the time of Scully’s fall, the

evidence in the record shows that the light had likely only been out for a short time.

The maintenance department conducted regular lighting surveys on campus, every

four to six weeks, and typically repaired or replaced lights that were out within one

to two weeks.7 The maintenance department conducted a lighting survey on

September 17, 2009, a little over two weeks before Scully fell.




      7
       Maintenance workers tagged any lights that were out and the lights would
remain tagged until repaired.

                                           10
      Absent any evidence that the Board wilfully or wantonly injured Scully, the

Board was entitled to summary judgment as a matter of law.8

      Judgment affirmed. Andrews, P. J., and Branch, J., concur.




      8
        Since we affirm the trial court’s ruling that the Board breached no duty to
Scully, we need not consider Scully’s remaining contentions regarding causation and
assumption of the risk.

                                        11